Citation Nr: 1309709	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-21 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a right knee disability with complex tear and chondromalacia, secondary to the arthrotomy with synovectomy and debridement with irrigation of the left knee (previously rated as total left knee arthroplasty).  The RO confirmed this denial in a June 2009 rating decision.  In December 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  The transcript of the hearing testimony has been associated with the Virtual VA records.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record via a formal claim submitted in May 2010 and testimony at the Board hearing in December 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disorder, secondary to his service-connected left knee disorder. 

Service connection may be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

VA examinations were provided in June 2007 and July 2008 addressing this matter.  However, both examinations are inadequate for the following reasons:  The June 2007 VA examiner determined that the Veteran's complex degenerative tear of the medial meniscus and chondromalacia of the right knee were not related to the service-connected left knee total arthroplasty because there was no objective clinical evidence of an injury to the right knee.  However, the examiner did not address whether the right knee disability was caused or aggravated by the left knee disability.  The RO recognized this deficiency and then rescheduled the Veteran for another examination, which was held in July 2008.  

The July 2008 examiner determined that the Veteran's right knee disorder was not secondary to the left knee disorder because the findings of a right knee disability did not appear until 2007, which were associated with a middle aged male who was obese and had a physically demanding job, in addition to other comorbidities such as gout.  The examiner also noted that the Veteran did not state that he had a fall associated with his left knee disability.  The examiner acknowledged that the Veteran had a leg length discrepancy secondary to the residuals of the left knee and that this would cause an altered gait, but did not cause right knee problems over 30 years later.  The reason why the July 2008 examiner's opinion is inadequate is because the issue of aggravation of the right knee disability from the left knee disability was not sufficiently addressed.  The examiner instead seemed to focus on whether the service-connected left knee disability caused the right knee disability.  The issue of aggravation is particularly important since the examiner acknowledged that the medical evidence shows that the Veteran has a shortened left leg and altered gait due to his left knee replacement.  

Therefore, the Board finds that another VA medical opinion is warranted to address this claim, particularly the issue of aggravation of the right knee disability by the left knee disability.  "Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran's representative also testified at the December 2012 Board hearing that they had faxed a medical opinion from his private doctor, Dr. John Evans, dated on November 14, 2012, which determined that the Veteran's right knee disability was aggravated by his left knee disability.  This opinion does not appear in the claims file or in the Virtual VA records.  Thus, the Veteran should be given the opportunity on remand to resubmit this opinion or sign the authorization for release for VA to make reasonable efforts to obtain this opinion.

In addition the Veteran testified that he was in the process of applying for Social Security Administration (SSA) disability benefits.  Although he did not specify that it was for his right knee disability, there is a reasonable possibility that the SSA records would aid the Veteran in substantiating his claim.  For this reason, the SSA records should be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate any outstanding medical statement dated November 14, 2012 from Dr. John Evans that was reportedly faxed to VA.  If this record cannot be located, ask the Veteran to resubmit the opinion or sign the proper release so that VA can make efforts to obtain this opinion.  If the Veteran complies with VA's request and signs the proper release make reasonable efforts to obtain this opinion.  If the efforts are unsuccessful notify the Veteran and indicate any further steps VA will make concerning his claim.

2.  Make arrangements to obtain copies of the Veteran's SSA records associated with his claim for disability benefits.  If the claim is still pending, obtain records associated with the Veteran's pending claim.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make regarding his claim.  

3.  Obtain all relevant VA treatment records of the Veteran reflecting treatment for his right knee from the VA Medical Center in San Antonio, Texas, dated from 1999 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make regarding his claim.  

4.  After the above development has been conducted and any outstanding records have been associated with the file, schedule the Veteran for the appropriate in-person VA examination for his right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All appropriate testing should be conducted.  

Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of his right knee disability.  

The examiner also should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that his current right knee disability was caused or aggravated (permanently worsened) by the Veteran's service-connected left knee disability, including as a result of his altered gait from his shortened left leg due to the left knee replacement.  

If the current right knee disability was aggravated by the Veteran's service-connected left knee disability, then please state to the extent possible the baseline level of severity of the right knee disability before the onset of any aggravation.  

A complete rationale must be provided for any opinions expressed.

5.  Review the medical opinion obtained as a result of the Veteran's VA examination to ensure that all remand directives have been accomplished.  If all questions posed by this remand are not answered or are not answered sufficiently, then return the case to the examiner for completion of the inquiry.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



